Case: 2:20-cv-01759-MHW-EPD Doc #: 3 Filed: 04/23/20 Page: 1 of 6 PAGEID #: 44

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

Vaid = Balt |

(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)

: |
IF THE PLAINTIFF IS APRISONER: PRISONER # 15232

Alabe ot Okie » 2 20CVilog

 

 

(ENTER ABOVE THE NAME OF THE DEFENDANT IN THIS ACTION) ath
. Fgudge Siang
IF THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM:
A'TE JUDGE DEAVERS
AGE 1c

 

 

 

 

COMPLAINT

I. PARTIES TO THE ACTION:

PLAINTIFF: . PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE
ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
NUMBER IS REQUIRED

‘Quid 3 Ba\l “esaza

NAME - FULL NAME PLEASE - PRINT

Vo Bx IQ

ADDRESS: STREET, CITY, STATE AND ZIP CODE

Masied, Obra. 43Zel

t
i
en EEL RN Ee tN A on che se ere rere ma a ae enn os my even seman

TELEPHONE NUMBER

 

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND Cea O EES: IF NO ADDITIONAL PLAINTIFFS EXIST CONTINUE

WITH THIS FORM.

PAGE 2. AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT
Case: 2:20-cv-01759-MHW-EPD Doc #: 3 Filed: 04/23/20 Page: 2 of 6 PAGEID #: 45
IF YOU ARE A PRISONER FILING A CIVIL SUIT THE FOLLOWING INFORMATION IS
REQUIRED;

PREVIOUS LAWSUITS
A. HAVEYOUBEGUN OTHERLAWSUITS IN STATE OR FEDERAL COURT DEALING
WITH THE SAMEFACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING
TO YOUR IMPRISONMENT? YES () NO 9
B. IF YOURANSWER TO AIS YES, DESCRIBE THE LAWSUIT IN THE SPACE BELOW.
(IF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

1. PARTIES TO THIS PREVIOUS LAWSUIT

 

 

 

 

 

 

 

 

PLAINTIFFS:
_N7A ee eee
|

DEFENDANTS:
_ AL/ A oe
= | ee ees _ Seen

 

 

2. COURT (IF FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT,
NAME THE COUNTY)

eee

3. DOCKET NUMBER

_... N/A ae Lee

4. NAME OF THE JUDGE TO WHOM THE CASE WAS ASSIGNED

5. DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL PENDING?)

6. APPROXIMATE DATE OF THE FILING OF THE LAWSUIT

AL A ee SS Ma ans ora aE |
7. APPROXIMATE DATE OF THE DISPOSITION

 

 

 

De
Case: 2:20-cv-01759-MHW-EPD Doc #: 3 Filed: 04/23/20 Page: 3 of 6 PAGEID #: 46
PLACE OF PRESENT CONFINEMENT

 

 

A. IS THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES (ANO ()

B. DID YOUPRESENTTHEFACTS RELATING TO YOUR COMPLAINT IN THIS STATE
PRISONER GRIEVANCE PROCEDURE? YES () NO 9

C. IF YOUR ANSWER IS YES:

1, WHAT STEPS DID YOU TAKE?

 

 

ae {EL PL

 

 

2, WHAT WAS THE RESULT?

 

D IF YOUR AN SWERS IS NO, EXPLAIN WHY NOT.

dks {there aoiag tthe iS. aaa
Wd sto then ‘Gy hie “Ve Deckatert |
o& Hod y

E. IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES NO QO

 

 

 

 

 

 

 

 

F. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

To talked to AW ond
tthe ae os

ee LAE EU NAAR A I SPN A A et

 

 

 

 

 

Neen | ee

 

2. WHAT WAS THE RESULT?

tadoS_ | here. lo:0q__ta\hat on
Told te ort hecho LJ
VePctrenk aS \ _

 

—

 

 

hn,

 

 

 

 

 
Case: 2:20-cv-01759-MHW-EPD Doc #: 3 Filed: 04/23/20 Page: 4 of 6 PAGEID #: 47
DEFENDANTS:

PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON
THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT
APPEARS WITH FULL ADDRESS FOR PROPER SERVICE. .

1 She, ov Oke. a ee

NAMES - FULL NAME a

aE 1. Salted _.| hel Siest  Cobsl breed Colig.U13215

ADDRESS - STREET, CITY, STATE AND ZIP CODE:

, chabilitaion. oad Cotect! 2 t\

=

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.
3, oe i
|
;
4, ‘
j
5. - _
{
ln 2 ee
i
6 . = ee
|
= |
IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.
|
;
i
i

—E————————E—

 
Case: 2:20-cv-01759-MHW-EPD Doc #: 3 Filed: 04/23/20 Page: 5 of 6 PAGEID #: 48
STATEMENT OF CLAIM

PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND

PLACES
DO NOT GIVE ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.

IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET FORTH EACH CLAIM
IN A SEPARATE PARAGRAPH. USE AS MUCH SPACE AS YOU NEED. YOU ARE NOT LIMITED TO THE
PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR STATEMENT CLAIM

IMMEDIATELY BEHIND THIS PIECE OF PAPER.

MITE Euisen ak. Na rth Centra | |

 

 

 

 

 

rn SE ark 10 the Sead Survice|
hete, eve ai Aleec thete parce
oP 2 COX 2 iS iA Males hete add |

Ce Ak able toy be. fs FA. aR

 

 

 

 

 

 

 

 

  

   
 

 

 

 

 

ddeck Here are alot

 

 

 

the GSE.
Berra ft eclod fos the Cosiad -19 OAS
at lich Ahete—to—udrk,—E bs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Snic Le Cal
Case: 2:20-cv-01759-MHW-EPD Doc #: 3 Filed: 04/23/20 Page: 6 of 6 PAGEID #: 49
RELIEF

IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO
DO FOR YOU. MAKE NO nent ARGUMENT, CITE NO CASES OR STATUTES.

wid he Court to _ Sige
vere tn: + est. \ Seve
Sekt able. a Lato CaO ed
ay 2 the. _ Cousk a to ao —
we. +e felch _ Nk He
Mood Oo: BMS C.C00 26 ox ude
Ny [Veo ic 2S) Be ee

  
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= — ane ce

f

t

i

ee ae erase emer
©

5

t

i

1

i

I

I

;

ort me ren ee Ce A RL mom eT YN, nm aterm eer - e mo por a

 

 

SIGNED THIS ....-...=! /DAY OF teed oe eel, 20

 
